Citation Nr: 0012050	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of a right knee injury, 
currently rated as 10 percent disabling.  

2.  Propriety of the reduction of the rating for the service-
connected low back pain from 20 percent to 10 percent.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the RO.  

As an initial matter, the Board notes that the evidence does 
not indicate, and the veteran does not contend, that the 
relevant notice requirements in effectuating the reduction 
have not been met in this case.  See 38 C.F.R. § 3.105(e) 
(1999).  Accordingly, the Board will focus on the propriety 
of the reduction.  



REMAND

The veteran's service medical records contained an April 1994 
report from the Physical Evaluation Board which noted that he 
was unfit for duty due to medial knee pain, status post 
arthroscopic surgery, and assigned a disability rating of 10 
percent under VA diagnostic codes "5299-5003."  Additional 
service medical records noted treatment for low back pain.  

A February 1996 rating decision by the RO granted service 
connection for "postoperative partial lateral meniscectomy 
right knee" and assigned a noncompensable disability rating 
under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability of the knee).  The rating decision also granted 
service connection for lumbosacral strain under Diagnostic 
Code 5295 (lumbosacral strain) and assigned a 20 percent 
rating, noting that the evaluation was not permanent in that 
the condition might be subject to improvement.  

The veteran submitted a claim for a compensable rating for 
his right knee in July 1997.  

Regarding the right knee, a September 1997 VA report of 
orthopedic examination, the most recent of record, noted a 
medical history of right knee pain.  The report described a 
full range of motion and the presence of an arthroscopic scar 
and indicated that no instability, swelling, redness, 
increased warmth or enlargement was present.  The report also 
noted that the veteran had crepitus, that straight leg raises 
were negative and that the deep tendon reflexes were equal.  
The diagnosis was reported as being right knee injury with 
postoperative residuals.  

The associated radiology report of right knee examination 
noted early osteoarthritic peaking of the tibial spine, 
possible minimal narrowing of the medial joint space 
compartment and stated that the remainder of the bony and 
soft tissue relationships about the knee were normal.  The 
impression was reported as being minimal osteoarthritic 
changes within the right knee.  

Regarding the back, the VA examination report noted no 
paravertebral atrophy or spasm and described a full range of 
motion of the dorsolumbar spine in all planes with some 
slight pain on backward extension.  The diagnosis was 
reported as being low back pain, by history.  

The associated radiology report of the veteran's lumbosacral 
spine noted that the vertebral body height and intervertebral 
disk space height were well maintained and that there was a 
mild narrowing of the disk between the transitional vertebra 
and remainder of the sacral segment, which was described as 
"likely normal."  The impression was reported as no 
significant bony abnormality in the lumbar spine.  

In a February 1998 rating decision, the RO assigned an 
increase rating of 10 percent for the service-connected right 
knee disability, effective on June 20, 1997.  

A March 1998 VA outpatient treatment record noted treatment 
for reported right knee pain.  

The record indicates that the veteran's outpatient treatment 
reports from 1997 and 1998 were not associated with the 
veteran's claims folder until after the most recent VA 
examination.  Therefore, that examination did not include a 
review of the veteran's complete record as part of the 
examination process as required by 38 C.F.R. § 4.1 (1999).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and 
evidenced by visible behavior during motion.  Many factors 
are for consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59. (1999).  

Specifically, the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Office of General 
Counsel of VA has explained that, per DeLuca, Diagnostic 
Codes involving disability ratings for limitation of motion 
of a part of the musculoskeletal system do not subsume 
sections 4.40 and 4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
In applying sections 4.40, 4.45, and 4.59, rating personnel 
must consider the claimant's functional loss and clearly 
explain what role the claimants' assertions of pain played 
in the rating decision.  Id.; Smallwood v. Brown, 10 Vet. 
App. 93, 99 (1997).  

Although the VA medical evidence noted the veteran's low back 
and right knee pain, the reports did not indicate the extent 
of the functional loss due to the reported pain.  The RO 
should contact the veteran and obtain a new medical 
examination which specifically takes into consideration the 
factors cited in 38 C.F.R. §§ 4.40 and 4.45 as well as all of 
the medical evidence of record.  Where medical reports do not 
contain sufficient detail, the report must be returned for 
evaluation purposes.  38 C.F.R. § 4.2.  

Here, it is unclear whether the RO adequately considered the 
applicability of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1999) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, the RO should obtain a new medical examination 
which specifically takes into consideration the factors cited 
in 38 C.F.R. §§ 4.40 and 4.45 and directly address the rating 
criteria necessary for complete evaluation of the veteran's 
claim under the appropriate diagnostic codes.  The evidence 
must clearly correlate to the appropriate schedular criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

The report should also specifically indicate whether the 
service-connected low back disability had improved and 
whether any improvement resulted in the veteran's ability to 
function under the ordinary conditions of life and work.  
"[I]n any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work."  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected low 
back pain and right knee post-operative 
injury residuals.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include records of VA 
treatment since March 1998.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
low back and right knee disabilities.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected low back and right knee 
disabilities.  With regards to these 
disabilities, the examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the right knee and 
low back exhibits weakened movement, 
excess fatigability or incoordination.  
The report should also indicate whether 
the service-connected low back pain had 
undergone improvement in his ability to 
function under the ordinary conditions of 
life and work.  Finally, the examination 
should specifically state whether 
instability or subluxation was found in 
the right knee.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claims in light of 
the additional evidence, and considering 
the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the low back and right knee, 
as well as all applicable diagnostic 
codes.  If the issues remain denied, the 
veteran and his representative should be 
furnished with an appropriate 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


